Conviction for violating the provisions of the Texas Liquor Control Act; punishment, a fine of $100.00.
The complaints of the insufficience of the information because same does not negative the exceptions in the statute, and of the refusal of the trial court to instruct the jury regarding the matter of the inspectors being accomplice witnesses, — which seem to be the only material questions raised, — are both decided against appellant in the case of Baker v. State, 106 S.W.2d 308, in regard to first question raised, and as to the other, Stevens v. State, No. 18823, opinion handed down October 13, 1937 (page 333 of this volume).
Finding no error in the record, the judgment will be affirmed.
Affirmed.